Record of Conference and Orders: Vera M.Scanlon. USMJ                                                                         Date: 2/21/2020

Case: Paeoada v. Marav USA LLC et al                                                                    Telephone Conference @. 10:30 AM
Civ.: l:19-cv-06885-DLI-VMS                                          /

ECF Recording in 13A South:                                ija^eiephone Conference                             □ In-person Conference




Counsel: (See separately docket entry or documentfor specific app^rances)                           .

b^ounsel for Plaintiff(s) □ Pro Se PlaintifF(s) x/
                                                n^ounsel for Q(/J^
                                                             Defendant(s) □ Pro Se Defendant(s)
Conference Type:


□ Initial Conference □ Status Conference □ Settlement Conference {/^tion Hearing                                       iscovery Conference □
□ JPTO Conference                □ Other

Further to the conference, discovery and other scheduling dates are as follows:
(Ifdates previously set by the Court are not reset, they remain as stated in the previous order.)
 □ Motions decided on the record



 □ Rule 26(a) disclosures, incl. supplements
 □ Document requests to be served
 □ Interrogatories to be served
 □ Amended pleadings, incl. joinder                                        □ To be served                 □ To be fi led

            □ Complaint □ Answer                                           □ On consent □ By motion □ By PMC letter
 □ Joint status letter □ Stip of dismissal to be filed
 □ Status conference                                                       Date:                         Time:
            □ In person □ Telephone (718) 613-2300                         To be organized by:
 □ Specific depositions to be held
 □ Fact discovery closes
 □ Expert disclosures to be served
 □ Initial expert report(s) to be served
 □ Rebuttal expert report(s) to be served
 □ Expert discovery closes
 □ All discovery closes
 □ Joint letter confirming discoyery is concluded
 □ Summary judgment to be initiated                                        □ PMC letter □ Brie fing
 □ Joint pre-trial order to be fi led                                      □ Letter for conferen ce □ Proposed JPTO
 □ Proposed confidentiality order to be fi led
 □ Consent to Magistrate Judge to be fi led
 □ Settlement Conference                                                  Date:                            Time:


                                                                                                                           Page J_ of
                                          Vera M,Scanlon, USMJ
                                       Conference Orders,Continued

Case: Pagoada v. Marav USA LLC at al                                 Civ.: l:19-cv-06885-DLI-VMS
Date: 2/21/2020

Additional Orders:




                                                                                Page^ of _c
